Seabulk International Inc.
Non-Qualified Stock Option Agreement
pursuant to the
Amended and Restated Equity Ownership Plan

     
Grantee:
Grant Date:
Per Share Exercise Price:
Number of Shares:
Option Number:
  XXXXXXXXX
xxxxxxxxxx
$xx.xx
      shares
N     

Seabulk International Inc., a Delaware corporation (the “Company”), does hereby
grant to xxxxxxxxx (the “Grantee”) a Non-Qualified Stock Option (the “Option”)
to purchase xxxxxxx shares of Common Stock of the Company (the “Shares”) at a
price of XXXXX Dollars and XXXXX ($xx.xx) per share (the “Exercise Price”). This
Option is not to be treated as (and is not intended to qualify as) an incentive
stock option within the meaning of Section 422 of the Code.

1. Incorporation By Reference; Plan Document Receipt. This Stock Option
Agreement is subject in all respects to the terms and provisions of the Amended
and Restated Equity Ownership Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time if such amendments
are expressly intended to apply to the Option covered hereby) (the “Plan”), all
of which terms and provisions are made a part of and incorporated in this Stock
Option Agreement as if they were each expressly set forth herein. The Grantee
hereby acknowledges receipt of a copy of the Plan and that the Grantee has read
the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Stock Option Agreement and the terms of the
Plan, the terms of the Plan shall control. Capitalized terms not defined in this
Stock Option Agreement shall have the meaning ascribed to them in the Plan.

2. Exercise of this Option.

2.1 This Option shall become exercisable as follows:



  (i)   One-third of the shares are vested one hundred percent (100%) on
xxxxxxxxx;



  (ii)   One-third of the shares are vested one hundred percent (100%) on
xxxxxxxx;



  (iii)   One-third of the shares are vested one hundred percent (100%) on
xxxxxxxx;

(iv) provided in each case that the Grantee is employed by the Company on the
vesting date.

2.2 Notwithstanding anything to the contrary contained in this Agreement, in the
event of any Termination of Employment, other than by reason of death or
Disability, within two years following a change of Control, this Option shall
become one hundred percent (100%) Vested and exercisable, except to the extent
that the exercisability of the Option would result in an “excess parachute
payment” within the meaning of Section 280G of the Code. All or any portion of
this Option that does not become vested because exercisability of the Option
would result in an “excess parachute payment” shall be canceled. The Committee
may, in its sole discretion accelerate the exercisability of any unexercisable
portion of this Option at any time.

2.3 Unless earlier terminated in accordance with the terms and provisions of the
Plan and/or this Stock Option Agreement, this Option shall expire and shall no
longer be exercisable on the Tenth anniversary of the grant date.

2.4 In no event shall this Option be exercisable for a fractional share of
Common Stock.

3. Method of Exercise and Payment.

3.1 The Grantee shall exercise this Option by delivering to the Company at its
principal executive offices, to the attention of its Stock Plan Administrator,
on any business day (the “Exercise Date”) a written notice, in such manner and
form as may be required by the Company, specifying the number of the Shares the
Grantee desires to acquire (the “Exercise Notice”). The Exercise Notice shall be
accompanied by payment of the aggregate per share Exercise Price for such number
of the Shares to be acquired upon such exercise and the original executed copy
of this Stock Option Agreement.

3.2 Payment of the Exercise Price may be made:

(i) in cash;

(ii) by certified or bank cashier’s check payable to the Company;

(iii) by wire transfer;



  (iv)   by tender of shares of the Company’s Common Stock that have been held
by the Grantee for at least six months prior to the Exercise Date and have an
aggregate Fair Market Value on the Exercise Date equal to the Exercise Price,
and, if applicable, delivery of powers with all required transfer tax stamps
affixed; or

(v) by any combination of the foregoing.

The “Fair Market Value” of a share of the Company’s Common Stock on any Exercise
Date shall be:



  (i)   for any period during which the Common Stock shall not be listed for
trading in a national securities exchange, but when prices for the Common Stock
shall be reported by the National Market of the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or the Over-
the-Counter Bulletin Board Market (“OTCBB”), the last transaction price per
share as quoted by the National Market of NASDAQ or the OTCBB;



  (ii)   for any period during which the Common Stock shall not be listed for
trading on a national securities exchange or its price reported by the National
Market of NASDAQ or the OTCBB, but when prices for the Common Stock shall be
reported by NASDAQ, the closing bid price as reported by NASDAQ;



  (iii)   for any period during which the Common Stock shall be listed for
trading on a national securities exchange, the closing price per share of Common
Stock on such exchange as of the close of such trading day; or



  (iv)   the market price per share of Common Stock as determined by a qualified
valuation expert selected by the Board in the event neither (i), (ii), or
(iii) above shall be applicable. If the Fair Market Value is to be determined as
of a day when the securities markets are not open, the Fair Market Value on that
day shall be the Fair Market Value on the next succeeding day when the markets
are open.

3.3 The Company shall deliver to the Grantee a certificate representing Shares
registered in the name of the Grantee as soon as practicable following the
Exercise Date; provided, however, that the Company shall not be obligated to
cause to be issued or delivered any certificates evidencing Shares unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws and regulations and
the requirements of any securities exchange or market on which shares of the
Company’s Common Stock are traded. If the Committee shall determine that the
listing, registration, or qualification of any Shares upon any securities
exchange or under any state or federal law is necessary or desirable as a
condition of or in connection with the issuance and delivery of any Shares, such
issuance and delivery may be withheld until such listing, registration, or
qualification has been effected. If a registration statement is not in effect
under the Securities Act of 1933, as amended (the “Securities Act”), or any
applicable state securities laws with respect to any Shares, (i) the Committee
may require, as a condition to the issuance and delivery of the Shares, that the
Grantee or other recipient represent, in writing, that the Shares are being
acquired for investment and not with a view to distribution and agree that the
Shares will not be disposed of except pursuant to an effective registration
statement, unless the Company shall have received and opinion of counsel that
such disposition is exempt from such requirement under the Securities Act and
any applicable state securities laws; (ii) the Company may include on
certificates representing Shares such legends referring to the foregoing
representations or restrictions or any other applicable restrictions as the
Company in its discretion shall deem appropriate; and (iii) the transfer agent
of the Company may place a stop transfer notation with respect to the Shares in
the stock transfer books of the Company.

4. Termination of Employment.

4.1 If the Grantee’s employment with the Company or any Subsidiary is terminated
for any reason, any unexercisable portion of this Option shall terminate on the
date of such termination and such portion of this Option shall be canceled by
the Company.

4.2. If the Grantee’s employment with the Company or any Subsidiary is
terminated for Cause, such Grantee’s rights, if any, to exercise any then
exercisable portion of this Option, shall terminate on the date of such
termination for Cause and such portion of this Option shall be canceled by the
Company.

4.3 If the Grantee’s employment with the Company or any Subsidiary is terminated
other than for Cause, such Grantee’s rights, if any, to exercise any then
exercisable portion of this Option, shall terminate (i) ninety (90) days after
the date of such termination, in the case of termination other than due to
death, Disability, Retirement, or Change of Control, (ii) one year following
termination due to death, Disability or Retirement or (iii) thirty-six
(36) months following termination within two years following a Change of
Control, but in no event after expiration of this Option, and thereafter such
portion of this Option shall be canceled by the Company.

4.4 Notwithstanding the foregoing, the Committee, in its sole discretion, may
determine that all or any portion of this Option, to the extent exercisable
immediately prior to any Termination of Employment or as a result thereof, may
remain exercisable for an additional specified time period after the period
specified in this Section 4 expires (subject to any other applicable terms and
provisions of the Plan and this Stock Option Agreement), but not beyond the
stated term of this Option as determined under Section 2.3 of this Stock Option
Agreement. The portion of this Option that remains exercisable for such
additional specified time period may be adjusted by the Committee to reflect the
Grantee’s period of service from the date of grant through the date of the
Grantee’s Termination of Employment or such other factors as the Committee
determines are relevant to its decision to continue exercisability of the
Option.



  5.   Nontransferability. This Option, and rights and interests herein, are not
transferable or assignable except by will or by the laws of descent and
distribution and shall be exercisable, during the Grantee’s lifetime only by the
Grantee, or, in the event of Disability, by the legal representative of the
Grantee. Other than as provided with regard to the death of the Grantee, neither
this Option nor any right or interest herein shall be subject in any manner to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to do so shall be void. No such benefit shall, prior to
receipt by the Grantee, be in any manner liable for or subject to the debts
contracts, liabilities, engagements, or torts of the Grantee.

6. Purchase Right.

6.1 If the Grantee terminates employment with the Company or any Subsidiary for
any reason, all Shares acquired by the Grantee upon the exercise of this Option
are subject, at the election of the Company, to purchase by the Company at a per
share price determined pursuant to Section 6.4 (the “Purchase Right”). If the
Company elects to exercise the Purchase Right, the Company must make such
election within 120 days after the later of (i) the date such Grantee’s
employment terminates with the Company or any Subsidiary; or (ii) the date any
portion of this Option is exercised. If the Company elects in a timely fashion
to exercise the Purchase Right hereunder to purchase such Shares from the
terminated Grantee, the Company shall notify the Grantee in writing of its
intention to do so (the “Purchase Notice”) and shall set forth in the Purchase
Notice the aggregate purchase price payable to such Grantee, as determined in
accordance with Section 6.4. No later than 90 days after the date on which the
Company notifies the Grantee of its election to exercise its Purchase Right (the
“Election Date”), the Company shall pay to the Grantee, without interest, the
aggregate purchase price payable by the Company to purchase the Shares pursuant
to the Purchase Right.

6.2 The Purchase Notice shall specify the place, time and date for the delivery
of the Shares that are the subject of the Purchase Notice. Such delivery shall
take place at the principal executive offices of the Company during normal
business hours on a business day not less than 15 or more than 90 calendar days
after delivery of the Purchase Notice. At the place, time, and date so
specified, the Grantee (or his or her estate, designated beneficiary or legal
representative, as the case may be) shall deliver certificates for such Shares,
duly endorsed for transfer, along with such other instruments of transfer
pertaining to such Shares as may be reasonably required by the Committee.

6.3 If the Grantee (or his or her estate, designated beneficiary or legal
representative, as the case may be) is obligated to sell any Shares pursuant to
the Purchase Right, and such Grantee fails to deliver the certificate(s) or
otherwise comply with the terms of this Section 9, the Company will make no
payment with respect to such Shares and shall transfer on its records the
certificate(s) representing such Shares required to be sold pursuant to this
Section 6 and such Shares shall thereupon cease to be held for any purpose by
such Grantee. Thereupon all of the rights of such Grantee in and to such Shares
shall be deemed transferred to the Company and the Company may thereupon cancel
the certificate(s) representing such Shares.

6.4 The purchase price payable by the Company upon the exercise of the Purchase
Right shall be determined as follows: (i) if (a) the Grantee’s employment
terminates for Cause or (b) if the Grantee resigns without Good Reason, as
defined below, prior to expiration, the purchase price for all of such Grantee’s
Shares shall be the lower of the Grantee’s cost for such Shares or the Fair
Market Value of such Shares on the Election Date; or (ii) in the event that the
Grantee terminates employment for any reason other than those indicated in
Section 6.4(i), the purchase price for all of such Grantee’s Shares shall be the
Fair Market Value of such Shares as of the Election Date.

“Good Reason” means (i) an assignment to the Grantee of any duties materially
inconsistent with, or which constitutes a material adverse diminution in, the
Grantee’s position, duties, responsibilities or status with the Company, or a
material adverse diminution in the Grantee’s reporting responsibilities, title,
or offices, or (b) a material breach by the Company of the Grantee’s employment
agreement, if any, or any other material agreement between the Company and the
Grantee.]

7. Taxes. The Company shall have the right to require the Grantee to remit to
the Company an amount sufficient to satisfy any federal, state, and local
withholding taxes prior to the issuance and delivery of certificates evidencing
Shares. [The Grantee may pay the withholding tax in cash, or may elect to have
the number of Shares issued to the Grantee reduced by the smallest number of
whole Shares of stock which, when multiplied by the Fair Market Value of the
Shares on the Tax Date (as hereinafter defined) is sufficient to satisfy
federal, state, and local withholding taxes (a “Withholding Election”). The
Grantee may make a Withholding Election only if the Withholding Election is made
on or prior to the date on which the amount of tax required to be withheld is
determined (the “Tax Date”) by executing and delivering to the Company a
properly completed notice of Withholding Election as prescribed by the
Committee. A Withholding Election, once made, is irrevocable.

8. Dividends; No Rights as Stockholder. The Grantee shall not be entitled to
receive a cash payment in respect of the Shares underlying this Option on any
dividend payment date for the Common Stock. Neither the Grantee nor any other
person entitled to exercise this Option under the terms of the Plan shall be, or
have any of the rights or privileges of, a shareholder of the Company in respect
of Shares issuable on exercise of the Option, unless and until the Exercise
Price for the Shares has been paid in full.

9. Entire Agreement; Amendment. This Stock Option Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
this Stock Option Agreement from time to time in accordance with and as provided
in the Plan; provided, however, that no such modification or amendment shall
materially adversely affect the rights of the Grantee under this Option without
the consent of the Grantee. This Stock Option Agreement may also be modified or
amended by a writing signed by both the Company and the Grantee. The Company
shall give written notice to the Grantee of any such modification or amendment
of this Stock Option Agreement as soon as practicable after the adoption
thereof.

10. Notices. Any Exercise Notice or other notice which may be required or
permitted under this Stock Option Agreement shall be in writing, and shall be
delivered in person or via facsimile transmission, overnight courier service or
certified mail, return receipt requested, postage prepaid, properly addressed as
follows:

10.1 If such notice is to the Company, to the attention of the Secretary,
Seabulk International Inc., 2200 Eller Drive, P.O. Box 13038, Fort Lauderdale,
Florida 33316 (facsimile No.: 954-760-9891), or at such other address as the
Company, by notice to the Grantee, shall designate in writing from time to time.

10.2 If such notice is to the Grantee, at his or her address as shown on the
Company’s records, or at such other address as the Grantee, by notice to the
Company, shall designate in writing from time to time.

11. Governing Law. This Stock Option Agreement shall be governed by the laws of
the State of Delaware, to the extent not preempted by federal law.

12. Compliance with Laws. The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Stock Option Agreement shall be
subject to, and shall comply with, any applicable requirements of any federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act of 1934, as amended, and
the respective rules and regulations promulgated thereunder) and any other law
or regulation applicable thereto. The Company shall not be obligated to issue
this Option or any of the Shares pursuant to this Stock Option Agreement if any
such issuance would violate any such requirements.

13. Binding Agreement. This Stock Option Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.

14. Counterparts. This Stock Option Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

15. Headings. The titles and headings of the various sections of this Stock
Option Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Stock Option Agreement.

16. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Stock Option Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

17. Severability. The invalidity or unenforceability of any provisions of this
Stock Option Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Stock Option Agreement in
such jurisdiction or the validity, legality or enforceability of any provision
of this Stock Option Agreement in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
executed by its duly authorized officer, and the Grantee has hereunto set his
hand, all as of the Date of Grant specified above.

SEABULK INTERNATIONAL INC.

     
By:     
Gerhard E. Kurz
       
Grantee

President, Chief Executive Officer

